Citation Nr: 0414656	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  00-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a back disorder 
secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from July 1966 to July 1969.

This case initially came to the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO).  In that decision, the RO 
determined that new and material evidence had not been 
received with which to reopen claims for service connection 
for bilateral pes planus and a gastrointestinal disorder, and 
also denied service connection for a back disorder secondary 
to bilateral pes planus.  In December 2000, the Board 
remanded the case for further evidentiary development.

In a December 2002 decision, the Board determined that new 
and material evidence had not been received with which to 
reopen the claim for service connection for a 
gastrointestinal disorder.  However, with regard to the claim 
for service connection for pes planus, the Board determined 
that new and material evidence had been received, and 
reopened, but did not grant, the claim.  Finally, the Board 
deferred adjudication of the claim for service connection for 
a back disorder secondary to pes planus, and then undertook 
additional evidentiary development, pursuant to 38 C.F.R. 
§ 19.9, with regard to the claim for service connection for 
pes planus.

In August 2003, evidentiary development was complete, and the 
Board remanded the case for consideration by the RO of the 
newly-developed evidence.


FINDINGS OF FACT

1.  Third degree pes planus, left, was noted on the veteran's 
January 1966 entrance examination.

2.  The veteran was issued arch supports in service.

3.  Currently, the veteran has bilateral pes planus that is 
mild, flexible, and correctible.
4.  There is no medical evidence that disability attributable 
to the veteran's pes planus increased in service or, for that 
matter, since.

5.  There is no medical evidence of an etiologic link between 
a back disorder and a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's pes planus, which preexisted military 
service, was not aggravated therein.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, and 3.326 (2003).

2.  The veteran does not have a back disorder due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, and 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection is granted for disability 
resulting from injury or disease incurred or aggravated in 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred or aggravated there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In this case, the veteran's service medical records include a 
report of a February 1966 entrance examination where he gave 
a history of a foot disorder which he described as weak 
ankles.  Examination revealed third degree pes planus, left.  
He was referred for an orthopedic consult, and the examiner 
said he had a "relaxed" arch on the left, confirmed by X 
ray, which partially corrected on tiptoes.  There was no 
excess laxity toward inversion, though the veteran had 
reported recurrent ankle sprains, and muscle strength was 
normal.  The impression was flat foot, and the examiner 
opined that the veteran would be able to complete military 
training which, of course, he did.

In a case where, as here, a disorder preexists military 
service, the question to be adjudicated is whether the 
preexisting disorder was aggravated during service.  If 
disability due to a preexisting disorder increases during 
service, the preexisting disorder is presumed to have been 
aggravated unless clear and unmistakable evidence shows that 
any increased disability is due to the natural progress of 
the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
However, a mere transient flare-up of a preexisting disorder 
does not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of it.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, the question 
to be resolved in this case is whether disability 
attributable to the underlying condition actually increased 
during service.

An April 1967 record noted the veteran's complaint of 
"falling arches," and an October 1968 record noted his 
request for arch supports.  On the latter occasion, he was 
referred to the podiatry clinic where he complained of pain 
in the medial long arch.  Dorsiflexion was restricted on the 
left, but range of motion was otherwise within normal limits.  
Stretching exercises and orthotic devices were prescribed.

At a June 1969 separation examination, the veteran said he 
was in excellent health, but he gave a history of foot 
trouble.  After inquiry, the examiner noted pes planus, 
without sequelae, and a foot disability was not found on 
clinical evaluation.

In an April 2003 letter, the veteran claimed he had no foot 
discomfort before service, but did so during service, and 
that he was provided arch supports in service.  He contends 
that his claim, together with evidence that he was issued 
orthotic devices in service, proves that disability increased 
in service.  However, medical care in service is intended to 
ameliorate the effects of injury or disease whether the 
disorder treated is incurred before or during service.  
38 C.F.R. § 3.306(b)(1) (2003).  Evidence that a disorder 
that preexisted service became symptomatic during service 
does not prove that the disorder actually worsened.  For 
example, if a person had asthma before service, treatment of 
asthma during service would not, in and of itself, prove that 
asthma actually worsened during service.  Again, the question 
to be resolved here is whether disability attributable to 
flat feet actually increased during service, and treatment of 
the disorder during service does not prove that disability 
actually increased.

At a February 1979 VA hearing, the veteran testified that he 
sought treatment in service when he found that prolonged 
standing, particularly in formation when he could not move 
about at will, caused his feet to ache or become tired.  He 
had not had treatment since service, and still occasionally 
used the arch supports he was prescribed there.  Currently, 
he wore tennis shoes most of the time, but his feet still 
ached or became tired after prolonged standing.

In 1998, the veteran sought service connection for pes 
planus, and he also claimed service connection for a back 
disorder secondary to pes planus.

In support of his claim, the veteran submitted treatment 
records from Craig Robbins, MD, the earliest of which, dated 
in December 1997, noted complaints of back pain which were 
overshadowed by an acute respiratory infection.

At a March 1998 examination by Dr. Robbins, the veteran had 
several complaints including pain and weakness of the back 
without history of injury.  He said he had not seen a doctor 
for about fifteen years.  Notably, he did not mention his 
feet.  Diagnoses, after an apparently thorough examination, 
included low back pain, but no mention was made of a foot 
disorder.

In September 1998, the veteran was seen for back pain by John 
Sirianni, MS, a physical therapist.  After examination and X 
rays, findings included mild narrowing of the L5-S1 disc 
space, accentuated lumbar lordosis, and mild osteoarthritis 
and mild scoliosis of the thoracic spine.  No mention was 
made of a foot disorder.

In October 1998 letters, two of his service comrades recalled 
that the veteran was issued orthotic devices in service.  In 
a November 1998 letter, a neighbor recalled foot and back 
complaints by the veteran.

At a June 2000 VA hearing, the veteran contended that he did 
not use orthotic devices before service, was issued them in 
service, and that that fact constituted proof of aggravation 
of pes planus.  However, he also testified that, while in 
service, he was never placed on profile, or given light duty, 
or time off, because of his feet.  He said that, in late 
1970's or 1980's, he was prescribed orthotic devices by 
Podiatry Hospital, since renamed Pittsburgh Specialty 
Hospital.  (Presumably, the orthotic devices were prescribed 
after the February 1979 VA hearing because the veteran had, 
at that hearing, the devices prescribed in service.)  He said 
he had tried to get the old records from Pittsburgh Specialty 
Hospital, but none were available though he was currently 
being treated there.

At the hearing the veteran submitted records from Pittsburgh 
Specialty Hospital.  On the earliest record, dated in April 
2000, the veteran reported "painful and symptomatic flatfoot 
deformities since he was a child."  In addition, he claimed 
he had back problems due to flat feet, and the examiner noted 
a history of claudication.  X rays showed mild, bilateral 
hallux valgus and hammertoe deformities.  Diagnoses included 
symptomatic pes planovalgus deformity, left worse than right, 
and Morton's neuroma in the left third interspace.  In a May 
2000 record, the veteran reported significant relief of left 
foot pain following an injection of the neuroma.

In a May 2000 letter addressed To Whom It May Concern, Angelo 
Mitsos, DPM, Pittsburgh Specialty Hospital, noted that the 
veteran was seeking service connection for aggravation in 
service of bilateral flat feet.  He said he had reviewed the 
veteran's service medical records and, based on those records 
and examination, "it appears that a significant portion of 
his foot and back symptoms are directly related to his 
flatfeet and aggravated by the physical demands of his 
military service."

In a May 2000 letter addressed To Whom It May Concern, Mr. 
Sirianni noted that the veteran was seeking service 
connection for aggravation in service of bilateral flat feet.  
He said it was his "professional opinion that there was a 
connection between his flat feet and the mid-back symptoms 
for which I treated him previously. . . .  It is well-
documented that in a closed kinetic chain, distal forces 
progress upward and can contribute to increased fatigue, 
decreased endurance and symptoms related to back pain that 
certainly can negatively affect the quality of life."

In an August 2000 letter, the veteran contended that the 
current condition of his feet was due to military negligence 
for failing to grant him a profile for light duty.

An October 2000 outpatient treatment record submitted by the 
veteran, source unknown, noted history he gave of stress to 
his back caused by flat feet.  The impression was chronic low 
back pain/lumbar strain.  The examiner did not link the back 
and foot disorders.

At a March 2003 VA orthopedic examination, the veteran 
reported bilateral flat feet since childhood.  He said he had 
no foot pain before service, but complained that he should 
not have been accepted into service with flat feet, and 
contended that he would not have been accepted but for the 
war in Vietnam.  He said he was issued orthotic devices in 
service when he reported foot pain, but complained that he 
was not given light duty.  Currently, he had diffuse foot 
pain, left worse than right, but only after prolonged 
standing.  He contended that his foot disorder caused a back 
disorder.  On examination, the veteran initially demonstrated 
a "significant antalgic gait," but the examiner noted that 
his gait was normal later.  A plumb line dropped from the 
hips to the ankles showed normal alignment of the lower 
extremities.  There was no evidence of coalition.  The 
impression was mild, bilateral, flexible, correctible pes 
planus that was not painful on examination.  Further, the 
examiner said he was unable to find a cause for the veteran's 
complaints of foot pain since "many people with pes planus 
to his degree are entirely asymptomatic."  He said that the 
veteran focused on the orthotics prescribed in service as 
evidence of aggravation, but that he had reviewed the claim 
file and found no objective evidence that military service 
played a role in the veteran's flatfoot disorder.  With 
regard to the letter from Dr. Mitsos, suggesting that the 
veteran's symptoms were "aggravated by the physical demands 
of his military service," the examiner said that the 
statement was brief and "sweeping."

The veteran enclosed, with his April 2003 letter, two pages 
of illustrated material he printed from the internet web site 
of North Shore Podiatry, Peabody, Massachusetts.  The 
material said that "excess strain" from flat feet can cause 
other foot problems, and can also cause fatigue, pain, and 
stiffness in ankles, knees, hips, and low back.

The Board must determine whether a preponderance of the 
medical evidence shows that disability attributable to the 
veteran's preexisting pes planus increased in service, or 
whether all of the evidence is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence does not show increased 
disability, in which case the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); 38 C.F.R. § 3.102.  In making the above 
determination, it is the Board's responsibility to weigh the 
medical evidence, particularly where, as here, the medical 
evidence conflicts, and decide where to give credit and where 
to withhold the same.  At the same time, the Board cannot 
make its own medical determination, and must have plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference, and the courts have provided 
guidance for weighing medical evidence.  They have held, for 
example, that an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Further, a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  With regard to examinations and 
reports, thorough examinations, and detailed reports thereof, 
are more probative than those that are less so.  Prejean v. 
West, 13 Vet. App. 444, 448 (2000).  In addition, a bare 
conclusion by a health care professional is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A medical opinion, unsupported 
by clinical evidence, is inadequate.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Also, a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Moreover, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Finally, a medical professional is not competent 
to opine as to matters outside the scope of his expertise.  
LeShore, at 409, citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

Turning now to the application of the law to the evidence of 
record, it is appropriate to first address the May 2000 
statement by Dr. Mitsos, most notable for its brevity-that a 
significant portion of the veteran's foot symptoms were 
aggravated by the physical demands of his military service.  
First, it is not clear, from his brief statement, that he had 
any knowledge of the physical demands of the veteran's 
service.  Miller; Bloom; LeShore; Layno.  Second, he did not 
report the clinical evidence upon which he relied for his 
conclusion.  Black.  In sum, Dr. Mitsos' statement is summary 
and conclusory and devoid of a factual basis for his 
conclusion.  The report of the March 2003 VA orthopedic 
examination, on the other hand, is detailed and reflects a 
thorough examination.  Prejean.  The examiner opined that 
disability due to the veteran's pes planus did not increase 
in service, and he provided the rationale for his opinion.  
Bloom.  Thus, it is the Board's view that the March 2003 VA 
examination is of greater weight than the May 2000 statement 
by Dr. Mitsos.

From all of the foregoing, it is clear that the veteran 
entered service with third degree pes planus, that he was 
seen for it twice in service, and that he was issued orthotic 
devices which he still had more than ten years later when he 
testified at the 1979 VA hearing.  He said he was issued 
orthotic devices by Podiatry Hospital, apparently in the 
1980's, but had been unable to obtain records of that 
treatment.  He next sought treatment for pes planus in 1998, 
nearly thirty years after his separation from service, and 
said then he had not seen a doctor for about fifteen years.  
Even now, more than thirty years after his separation from 
service, he only has foot pain after prolonged standing-the 
same symptom he had in service-and his pes planus is 
described as mild, flexible, and correctible, and not painful 
on examination.
In sum, there is no medical evidence in this record that 
disability attributable to the veteran's pes planus increased 
during service.  Indeed, there is no medical evidence that 
his pes planus is worse today that it was when he entered 
service nearly forty years ago.  Accordingly, service 
connection for pes planus is not warranted and, in view of 
that conclusion, service connection is not warranted for a 
back disorder secondary to pes planus.

This decision was made in contemplation of the Veterans 
Claims Assistance Act of 2000 (VCAA) which prescribes VA 
duties to advise a claimant of the evidence needed to 
substantiate a claim and to help a claimant obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002).  VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  The March 1999 RO 
decision and the March 2000 Statement of the Case explained 
the rationale for denying these claims.  In a June 2001 
letter, the RO explained VCAA and the evidence needed to 
substantiate these claims.  In view of the foregoing, the 
Board finds that the veteran has been given that notice 
required by VCAA.

Notice required by VCAA was issued commensurate with and 
after the March 1999 RO decision but, under the law, such 
notice should precede the initial RO decision.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  However, in this case, 
the veteran was informed of the nature of the evidence needed 
to substantiate his claims, and given ample opportunity to 
submit additional evidence, and the Board finds any error in 
the timeliness of VCAA notice to be harmless.  Sanchez v. 
Derwinski, 2 Vet. App. 330, 333 (1992) (error that would not 
change the resolution of appellant's claim is harmless).

In the June 2001 letter, the RO solicited from the veteran 
any relevant evidence he had, and offered VA assistance in 
obtaining relevant evidence not in his possession.  It also 
specifically informed him that, ultimately, he was 
responsible for submitting evidence to support his claim.  
The Board remanded the case for further evidentiary 
development in December 2000.  In March 2003, the Board, and 
in October 2003, the VA Appeals Management Center, solicited 
additional relevant evidence from the veteran.  Finally, the 
veteran was afforded a VA examination in March 2003.  In view 
of the foregoing, the Board finds that VA has fully complied 
with the duty-to-assist requirements of the VCAA.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a back disorder secondary to bilateral 
pes planus is denied.




_____________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



